Citation Nr: 1416297	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-13 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure. 

2.  Entitlement to service connection for thyroid cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Jeremy S. Montgomery, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to January 1968.

This matter is on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  This issue was remanded by the Board for further development in April 2013.  Subsequently, a medical opinion from a specialist in the employ of the Veterans Health Administration (VHA) was requested in October 2013.  A VHA opinion dated November 18, 2013, was subsequently associated with the VA claims file.

The Veteran previously testified before a Decision Review Officer (DRO) at the RO in May 2011 and before a Veterans Law Judge in January 2013.  Transcripts of these hearings are of record.  Since the time of the Veteran's hearing before the Board, the Veterans Law Judge who conducted that hearing is no longer employed by the Board, as set out in a letter to the Veteran dated March 14, 2014.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In a signed letter dated March 19, 2014, the Veteran elected to appear before an additional Veterans Law Judge at the Board via video conference at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A review of the Veteran's claims file reveals that the Veteran requested to appear personally before the Board to give his testimony concerning the issues on appeal.  See Letter, March 19, 2014.  It does not appear that the Veteran has withdrawn that request at any time subsequent to this statement.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

Accordingly, this case is remanded to the RO for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, by videoconference, at the RO in Philadelphia, Pennsylvania.  The Veteran and his current representative (see VA Form 21-22a, January 2014) should be notified of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



